Citation Nr: 0204563	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  97-08 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for a claimed back disability.  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to October 
1974.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the RO.  

A hearing was held on September 30, 1998, in Washington, 
D.C., before a former Member of the Board.  

In January 1999, that Member of the Board remanded the case 
for additional development.  

In January 2000, another hearing was held before the 
undersigned Member of the Board in Washington, D.C.  

In November 2000, the Board remanded the case for additional 
development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been denied.  

2.  The competent evidence of record serves to establish that 
the veteran's currently demonstrated disability manifested by 
status post laminectomy at L4-S1 is the likely result of VA's 
failure to properly diagnose that disorder.  



CONCLUSION OF LAW

The requirements for the payment of VA compensation benefits 
for the veteran's disability manifested by status post 
laminectomy at L4-S1 as the result of VA's failure to 
properly diagnose that disorder have been met.  38 U.S.C.A. 
§§ 1151, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.358, 3.800 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment which results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability were service connected.  38 U.S.C.A. § 1151; 
38 C.F.R. §§ 3.358, 3.800.  

Prior to 1995, 38 C.F.R. § 3.358(c)(3) excluded from 
compensation the contemplated or foreseeable results of non-
negligent medical treatment.  In Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom., Gardner v. Brown, 5 F.3d. 
1456 (Fed. Cir. 1993), aff'd sub nom., Brown v. Gardner, 115 
S. Ct. 552 (1994), the provisions of 38 C.F.R. § 3.358(c)(3) 
were invalidated.  Consequently, in March 1995, amended 
regulations were published deleting the fault or accident 
requirements of 38 C.F.R. § 3.358(c)(3), in order to conform 
to the controlling regulation to the Gardner decision.  

The Board observes that 38 U.S.C.A. § 1151 was amended 
effective on October 1, 1997.  In a precedent opinion dated 
on December 31, 1997, the Acting General Counsel of VA 
concluded that the term "all claims for benefits under 
38 U.S.C.A. § 1151, which governs benefits for persons 
disabled by treatment or vocational rehabilitation, filed 
before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date."  VAOPGCPREC 40-97 (Dec. 31, 1997).  

38 U.S.C.A. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability to the veteran by reason of VA hospital, medical 
or surgical treatment, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  Applicable regulations 
provide that, in determining whether additional disability 
exists, the veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  38 
C.F.R. § 3.358(b)(1).  

Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2).  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment or examination.  38 C.F.R. 
§ 3.358(c).  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the expressed or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would, in fact, 
be administered.  38 C.F.R. § 3.358(c)(3).  

A careful review of the record shows that the veteran was 
initially seen at a VA Medical Center (VAMC) for complaints 
of having back pain in December 1977.  An August 1979 record 
reveals that he reported having injured his back in December 
1978 when he was assaulted by policemen.  It was noted that 
he had received treatment for acute lumbosacral strain 
locally and had treatment at VA starting in April 1979.  

The veteran was hospitalized at the VAMC in July and August 
1979, and the diagnoses included cervical spine strain.  A 
December 1980 treatment record shows that the veteran 
complained of having low back pain with radiation into the 
legs.  It was noted that he had gone to another VAMC in April 
but that a myelogram was not done.  

A May 1981 record shows that the veteran was seen for back 
pain.  The examiner noted that the medical work-up was 
appropriate and that he was discharged.  The examiner 
indicated that there would be "no answer for his problems in 
way of drugs, unnecessary and potentially dangerous tests 
that [would] jeopardize him more than help him."  

The veteran testified that he was treated at VA facilities 
until approximately 1980 when he was told that nothing 
further could be done.  He indicated that he next saw Cheolsu 
Shin, M.D., at Duke University Medical Center, who inquired 
of VA about performing a myelogram on the veteran and that VA 
denied that request. 

The record contains a May 1980 letter from Dr. Shin and 
copies of treatment records from Duke University Medical 
Center which includes a November 1980 entry signed by Dr. 
Shin which shows that the veteran was advised to seek a 
second opinion at Durham VA hospital for "? myelogram & 
other studies."  In a May 2000 statement, Dr. Shin stated 
that, "because 20 years ha[d] passed," he had no 
recollection of treating him.  

In a February 1996 statement, Michael Salcman, M.D., stated 
that he had treated the veteran since April 1995.  He opined 
that the delay in the diagnosis of disc rupture and herniation 
for nearly three years after the injury was a factor in 
complicating the results of treatment.  

In June 1996, a physician from a VAMC provided an expert 
opinion regarding the veteran's claim.  He first noted that 
the care provided the veteran was most likely appropriate and 
certainly "not obviously inappropriate."  He opined that it 
was unlikely that the delay in treatment aggravated the 
veteran's back disability.  

In a June 1998 statement, Agha S. Khan, M.D., noted that he 
reviewed the veteran's "chart" and had known him for about 
two years.  He stated that early detection of the L4-L5 disc 
rupture and herniation would have resulted in initiation of 
earlier treatment.  He added that, if the veteran had had a 
myelogram, the L4-L5 disc rupture would have been diagnosed 
earlier.  Finally, he opined that the delay in treatment 
resulted in less than an ideal outcome and could have been the 
cause of the long term persistent symptoms.  

In a June 1999 statement, Dr. Khan noted that it was common 
medical knowledge that, if injured nerves were not treated in 
a timely fashion and they continued to be under compression, 
the outcome was not as good when compared to those treated 
earlier.  He specifically opined that the delay in treatment 
caused the veteran to have a permanent disability.  He stated 
that the back disability caused a 25 percent disability of 
the veteran's total body.  

In May 2000 letters, Dr. Salcman, M.D., stated that he had 
reviewed all of the veteran's records and opined that the 
delay in the veteran's diagnosis complicated and prolonged 
the treatment and predisposed him to the subsequent problems 
he had developed in the following years.  

A VA spine examination was conducted in May 2001.  The 
veteran's history was reviewed.  Following an examination, 
the examining physician diagnosed status post laminectomy L4-
S1 times four.  The examiner opined that it was as likely as 
not that the delay in diagnosis caused some increase in the 
veteran's back problems.  Specifically, the examiner noted 
that, if the veteran had had a myelogram earlier and surgery 
done shortly thereafter, it was possible that fewer further 
operations would have been required and that current back 
problems would be fewer.  

In a May 2001 letter, Dr. Khan stated that, if the veteran 
had had an earlier diagnosis and treatment, he would not have 
suffered the pain during the time period it remained 
undiagnosed.  Further, Dr. Khan stated that, after the 
treatment had been done, the veteran's back would have taken 
a course where he would not have had any problems.  

Although the Board acknowledges the difficulty in assessing 
whether the failure of VA to diagnose the veteran's back 
disability led to additional disability, the medical evidence 
when considered as a whole simply cannot serve to contradict 
the opinions of Drs. Khan and Salcman as well as that of the 
May 2001 VA examiner.  The Board has considered the June 1996 
VA physician's opinion, but the preponderance of the evidence 
is for the claim.  

The Board finds that the recent statement from Dr. Khan is 
controlling and serves to establish that the veteran's 
currently demonstrated disability manifested by status post 
laminectomy at L4-S1 is the likely result of VA's failure to 
properly diagnose that disorder.  Thus, it follows that the 
veteran is entitled to VA compensation benefits for the 
current low back disability pursuant to the provisions of 38 
U.S.C.A. § 1151.  



ORDER

VA compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the disability manifested by the status post 
laminectomy at L4-S1 are granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

